                            UNITED STATES DISTRICT COURT                              FILED
                       FOR THE EASTERN DISTRICT OF VIRGI ^lA
                                         Norfolk Division
                                                                                   DEC -2 2019

CHRISTOPHER AUSTIN LATHAM,#25674-171                                          CLERK, US DISTRICT COURT
                                                                                    NORFOLK. VA

                       Petitioner,

V.                                                            ACTION NO. 2:19cvl08


MARK BOLSTER,Acting Warden,
FCI Petersburg-Low,

                       Respondent.


                                         FINAL ORDER


       This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241

submitted by pro se Petitioner Christopher Austin Latham ("Petitioner" or"Latham"). Latham seeks

to have his federal sentence vacated and he be resentenced "to that of a non-violent crime," and to

have the Bureau of Prisons reclassify him as a non-violent offender based on the Fourth Circuit's

opinion in United States v. McCollum, 885 F.3d 300(4th Cir. 2018).

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Rules of the United States District Court for the

Eastern District ofVirginia for report and recommendation. The Report ofthe Magistrate Judge was

filed on November 1,2019,recommending dismissal ofLatham's petition without prejudice for lack

ofjurisdiction. By copy ofthe report, each party was advised ofhis right to file written objections to

the findings and recommendations made by the Magistrate Judge. The court has received no

objections to the Magistrate Judge's Report and Recommendation and the time for filing objections
has now expired.

       Accordingly,the court does hereby accept the findings and recommendations set forth in the

report ofthe United States Magistrate Judge filed November 1,2019,and it is, therefore ORDERED

that Latham's petition is DENIED and DISMISSED without prejudice.

       Finding that the basis for dismissal of Petitioner's § 2241 petition is not debatable, and

alternatively finding that Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate ofappealability is DENIED. 28 U.S.C. § 2253(c); see Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell. 537 U.S. 322,335-38 ("2003'); Slack v.

McDaniel. 529 U.S. 473, 483-85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within sixty (60)days from the

date ofthis Order. Petitioner may seek such a certificate by filing a written notice ofappeal with the

Clerk of the United States District Court, United States Courthouse, 600 Granby Street, Norfolk,

Virginia 23510.

       The Clerk shall mail a copy ofthis Final Order to Petitioner and provide an electronic copy of

the Final Order to counsel of record for Respondent.




                                       RAYMONIT^JACKSON
                                       UNITED STATES DISTRICT JUDGE


               2019
